DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention (Group II) in the reply filed on 12-17-21 is acknowledged.
Information Disclosure Statement
The information disclosure statements received 7-11-21 and 10-27-21 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
In Figure 1B, the uppermost occurrence of the number 38 is incorrect and should be deleted or replace with another number.  The lowermost occurrence correctly points to the recessed surface.
In Figure 3, the number 18 is for the cartridge but the 18 is only pointing at the blade carrier assembly.  Number 18 should be deleted or replaced with another number.  

Specification
The disclosure is objected to because of the following informalities:
The paragraph starting on line 28 of page 10 is confusing.  This paragraph discloses the values not including the word “about” are intended to include the word “about”.  In light of this paragraph, it is unclear how to interpret the non-about values in the application since they can be different each time.  For example, on page 10 line 7, is 0mm actually about 0mm?  0mm and about 0mm are different values that may not be the same.  This paragraph renders the interpretation of any claimed values unclear based on the broad application of the word “about”.  This paragraph discloses that “each such dimension is intended to mean both the recited value and a functionally equivalent range surrounding that value”.  As described in this paragraph, a non-about value is both the value and a range at the same time.  However, it is .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
With regards to claim 10, the term “bottom” is indefinite.  The system is a handheld system capable of being utilized in an infinite number of orientations including ones that make the terms above untrue.  For example, in Figure 3, the orientation shown does not allow for 56 to be considered a bottom surface.  Terms must be utilized that a true regardless of orientation.  Another example is in Figure 7, d3 is not vertical as it oblique in relation to a vertical line.
With regards to claim 1, the phrase “a tab extending…to a second end” is unclear.  The tab is the second end. The tab cannot extend to itself.  The phrase should be replaced with “a tab extending…to define a second end of the blade carrier”.
With regards to claim 1, the phrase “a crest positioned between a leading angled surface and a trailing angled surface” is unclear.  What structure defines the angled surfaces?  As written, these are three separate structures which is not supported.  The angled surfaces and the crest are all part of the same tab structure.  The phrase should be replaced with “having a leading angled surface and a trailing angled surface defining a crest”.
With regards to claim 20, it is unclear how the platform can define a slot.  The platform is just part 66.  The platform in combination with a portion of the blade carrier defines slot 70.  In 104 of Figure 6, 66, 110/30, and 108/26 can all be part of the same platform due to the shape.  However, after the bending, 30 and 26 are no longer part of the platform 66.  All of these parts are part of the blade carrier.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19 and 20 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 9, and 10 of patent application 16/906,625.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is clear that all elements of claims 19 and 20 of the instant invention 16/906,646 are found in claims 1, 2, 9, and 10 of patent application 16/906,625.  The differences between claims 19 and 20 of 16/906,646 and claims 1, 2, 9, and 10 of patent application 16/906,625 lies in the fact that patent application 16/906,625 claims include many more features and is thus much more specific (for example, claim 1 requires the tab flexing between positions).  Thus claims 19 and 20 of 16/906,646 are in effect a “species” of the “generic” invention of claims 1, 2, 9, and 10 of 
It would have been obvious to have modified the dependency of claims 1, 2, 9, and 10 of patent application 16/906,625 because these limitations all represent structures of the same invention.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorenzen (1,024,348).
Lorenzen discloses the same invention including a cartridge (Fig. 2) having a housing (Fig. 3) having a bottom surface (7), a blade carrier (Fig. 4) having a first end .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lorenzen (1,024,348) in view of Kruger et al. (3,111,756).  
    With regards to claim 20, Lorenzen discloses the invention including the platform defines a slot (16, 18), the blade is positioned within the slot (Fig. 1), and the blade having a cutting edge (14).

Kruger et al. teach it is known in the art of razors with a clamped (12) blade (15) to incorporate a plurality of guards (18) on the blade carrier to be positioned against the cutting edge of the blade (Fig. 2).  It would have been well within ones technical skill to have modified edge (17 of Lorenzen) of platform (16 of Lorenzen) to be extended and to include the guards (18 of Kruger et al.) to keep the blade in position.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Lorenzen with the guards, as taught by Kruger et al., because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
10 February 2022
/Jason Daniel Prone/Primary Examiner, Art Unit 3724